Citation Nr: 0511405	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claim for 
service connection for residuals of a right leg injury.  The 
veteran filed a timely appeal to this adverse determination.  
This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).  

When this matter was previously before the Board in October 
2003 it was remanded to the RO for further development, which 
has since been accomplished.  The case is now before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain any competent 
evidence showing that he suffered a broken right leg or other 
traumatic right leg injury in service.


CONCLUSION OF LAW

A right leg disorder was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in July 2000, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in 
September 2000, in the statement of the case (SOC) issued in 
May 2003, in the supplemental statement of the case (SSOC 
issued in March 2005, in the Board remand dated in October 
2003, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in September 2001 and March 2004, the RO 
advised the veteran of the recent enactment of the VCAA, and 
provided him with detailed information about the new rights 
provided thereunder, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes records from the Office of the Surgeon General from 
the veteran's period of service, post-service VA outpatient 
treatment notes, a medical statement from a VA orthopedic 
surgeon, and several personal statements made by the veteran 
in support of his claim.  The veteran testified at a hearing 
held before an RO hearing officer in October 2002, and a 
transcript of his testimony has been added to the claims 
file.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2001 
and March 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and an SSOC was provided to the 
appellant in March 2005.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Indeed, the 
appellant has submitted numerous statements to VA showing why 
he believes he is entitled to service connection for 
residuals of a right leg injury.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.   

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has claimed entitlement to service connection for 
residuals of a right leg injury.  At the time of a hearing 
before an RO hearing officer in October 2002 and in various 
correspondence sent to VA, the veteran reported that he broke 
his right leg while playing volleyball in 1944, while 
stationed with the 49th Station Complement, 8th Air Force, 
Field Dispensary #133, in East Wrentham, England.  He asserts 
that he was treated by a medical corpsman at an infirmary, at 
which time he received a hard cast from just below the right 
knee down to his right foot.  He maintains that his right 
lower extremity, particularly the ankle area, has been 
painful ever since the time of this injury.

In reviewing the record, the Board observes that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  When service medical records 
are presumed destroyed, VA is obligated to search for 
alternate forms of medical records.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  Therefore, the RO requested that the 
veteran complete a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The veteran completed 
and returned this form in May 2002, indicating that the only 
medical care he received for his right leg injury was at an 
on-base dispensary in East Wrentham, England.  

The RO forwarded this information to the NPRC for assistance 
in locating and reconstructing the veteran's service medical 
records.  In a response dated in December 2002, the NPRC 
confirmed that the veteran's service medical records had been 
destroyed by fire in 1973 and thus were unavailable.  
However, the NPRC forwarded all available information 
pertaining to the veteran contained in hospital admission 
cards maintained by the Office of the Surgeon General, 
Department of the Army.  This information showed only that 
the veteran was hospitalized for 6 days in July 1944 for 
treatment of acute nasopharyngitis. 

The Board observes that recent VA x-rays show evidence of a 
previous fracture of the right tibia.  The veteran's claims 
file also contains opinions relating this disorder to the 
veteran's reported inservice right leg injury.  The only 
question at issue is whether the record contains competent 
evidence of an inservice right leg injury.

When this matter was previously before the Board in October 
2003, it was determined that, in light of the fact that the 
veteran's service medical records had been destroyed, the 
veteran should be explicitly informed of the types of 
alternative forms of evidence which he can use to support his 
claim, such as statements from service medical personnel, 
buddy statements or affidavits, line of duty reports, copies 
of employment physical examinations, medical evidence from 
hospitals, clinics or private hospitals by which or by whom 
the veteran may have been treated soon after service 
discharge, copies of insurance examinations, letters written 
during service, photographs taken during service, and 
pharmacy prescription records.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In addition, since the veteran's 
leg injury and treatment by cast are of the type that would 
be susceptible to lay, i.e., non-medical, observation, the 
Board determined that the veteran should be advised that 
statements from non-medical personnel who observed his 
inservice injury or his inservice treatment by cast, or who 
observed physical changes in his right leg after service, 
such as atrophy from disuse, skin changes in the casted area, 
an altered gait, etc., would also be of use in establishing 
the occurrence of the claimed injury in service.  

Therefore, in March 2004 the RO sent such a letter to the 
veteran, advising him of the types of alternative forms of 
evidence which he could use to support his claim, and 
informing him that statements from non-medical personnel who 
observed his inservice injury or his inservice treatment by 
cast, or who observed physical changes in his right leg after 
service, such as atrophy from disuse, skin changes in the 
casted area, an altered gait, etc., would also be of use in 
establishing the occurrence of the claimed injury in service.

In response, the veteran submitted a statement, received by 
VA in April 2004, repeating that he had been treated for his 
right leg condition in 1944 at the East Wrentham Field 
Dispensary #133 in East Wrentham, England.  No additional 
relevant information or alternative forms of evidence or 
statements was submitted.

Following a review of the evidence, the Board observes that 
the only medical evidence linking the veteran's current right 
leg disorder to a broken leg incurred while in service 
consists of VA treatment reports dated in 2000 and 2001 and 
an opinion by a VA orthopedic surgeon in January 2001, all of 
which indicate that the veteran reported that he broke his 
right leg in service ("He gives a history of being in the 
Air Force, 1944.  At that time he broke his right tibia, his 
right leg, fracture." (October 2000); "[Veteran] presents 
to clinic with a request to be service connected.  Relates 
that in 1944 he was told that he broke right leg while in 
service." (October 2000); "The pt. [patient] relates that 
in 1944 he broke his right leg."(January 2001)).  Although 
these reports relate the veteran's current right leg problems 
to the right leg injury reportedly incurred in 1944 while in 
service, the opinions are based entirely on a history related 
by the veteran and can be no better than the facts alleged by 
him.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  A rejection of the factual predicate 
necessarily involves a rejection of the etiological opinion 
based on that predicate.  As the discussion above indicates, 
the medical evidence contained in the veteran's claims file 
is entirely devoid of any indication that the veteran 
suffered any right leg injury while in service, and he has 
not submitted any of the alternative forms of evidence which 
could be used to support his assertion.  Thus, the Board 
finds that there is no evidence which serves to corroborate 
the veteran's report of having broken his right leg in 
service in 1944, some 61 years ago.  Therefore, the 
etiological relationship between the broken leg allegedly 
incurred while in service and the veteran's current right leg 
problems, first shown by the evidence more than a half-
century later, may be characterized as a general conclusion 
based on a history furnished by the veteran that is 
unsupported by clinical evidence and which, in addition, does 
not account for the possible effects of any post-service 
injuries.  Black v. Brown, 5 Vet. App. 177, 180 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals of a right leg injury.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
ORDER

Service connection for residuals of a right leg injury is 
denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


